     Case 5:08-cv-00489-WDK-FMO Document 34 Filed 09/11/20 Page 1 of 1 Page ID #:129



       Eric Bensamochan, Bar #255482
 1     The Bensamochan Law Firm
       30851 Agoura Rd # 114
 2     Agoura Hills, Ca 91301
       818-907-5866 (FAX) 818-461-5959
 3     ATTORNEY FOR PLAINTIFF

 4                                         UNITED STATES DISTRICT COURT
                                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6     J&J SPORTS PRODUCTIONS, INC                             )
                                                               )
 7                       Plaintiff,       vs.                  )   Case No.: 5:08-CV-00489-WDK-FMO
                                                               )
 8     JAIME GAMEZ, et al,                                     )   RENEWAL OF JUDGMENT %<&/(5.
                                                               )
 9                   Defendant,                                )
                                                               )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to F.R.C.P. 69(a) and
11
       C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
          Judgment in favor of Plaintiff, J&J Sports Productions, Inc., and against Defendant, Jaime Gamez individually
13
       a/k/a Jaime Atilio Gamez d/b/a San Marcos Restaurant a/k/a Mariscos Restaurante San Marcos and Rosa Elvira
14
       Gamez individually a/k/a Rosa E. Gamez d/b/a San Marcos Restaurant a/k/a Mariscos Restaurante San Marcos,
15
       entered on September 30, 2010, be and the same is hereby renewed in the amounts as set forth below:
16
               Renewal of money judgment
17
                        a. Total judgment                                      $      1,957.80
18
                        b. Costs after judgment                                $         00.00
19
                        c. Subtotal (add a and b)                              $      1,957.80
20
                        d. Credits                                             $           0.00
21
                        e. Subtotal (subtract d from c)                        $      1,957.80
22
                        f.   Interest after judgment(.25%)                     $         48.70
23
                        g. Fee for filing renewal of application               $         00.00
24
                        h. Total renewed judgment (add e, f and g) $                 2,006.50
25

26                  9/11/2020
       Dated: ___________________                  CLERK, by _________________________
                                                               ___
                                                                ____
                                                                __ __
                                                                    _____
                                                                        ____
                                                                           __
                                                                            __
                                                                             __
                                                                              ____
                                                                                 __
                                                                                  ___
                                                                                    _
27                                                    Deputy

28                                                  Kiry A. Gray,
                                                    Clerk of U.S. District Court


                                                    Renewal of Judgment
